DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       SVETLANA SHEVTSOVA,
                             Appellant,

                                    v.

        ESTATE OF SERGIY M. SOLOVYOV, Deceased, et. al.,
                          Appellee.

                              No. 4D19-3743

                          [December 3, 2020]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David A. Haimes, Judge; L.T. Case No.
CACE 18-027162(08).

  Mark Perlman of Mark Perlman, P.A., Hollywood, for appellant.

  Charles F. Otto, Esq. and Tara N. Mulrey, Esq. of Straley Otto, Fort
Lauderdale, for appellee Fairways Royale Condominium Association, Inc.

   Nadya Shergher, Sunny Isles Beach, pro se, individually and as
Personal Representative of the Estate of Sergiy M. Solovyov.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.